Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 2/14/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the treated industrial wastewater."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 9, and 11 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsui (JP 6347886 in IDS with translation).
Regarding claim 1, Matsui teaches a method for treating wastewater comprising generating green rust by iron electrolysis using an iron anode and a carbon cathode, mixing the green rust with the wastewater to react selenium, arsenic, or nitrite/nitrate species in the wastewater with the green rust, solidifying and separating the selenium, arsenic, or nitrite/nitrate species from the treated water ([0016]-[0020] and [0026]-[0029]).
It is noted that the claims recite industrial wastewater while Matsui only teaches wastewater is being treated. One skilled in the art would have found that the broad wastewater in Matsui wither anticipates industrial wastewaters as it is a common source of wastewater, or it would have been obvious to apply the Matsui process to industrial wastewaters as it is a known source of wastewater and one skilled in the art would have a reasonable expectation of success in doing to. 
Regarding claim 9, Matsui teaches concentrating the green rust prior to mixing ([0020]).
Regarding claim 11, Matsui teaches that the sludge/solids formed from the green rust and the selenium, arsenic, or nitrite/nitrate species are settled out (separator) ([0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (JP 6347886 in IDS with translation) in view of Park et al. (US 2020/0277207).
Regarding claim 2, Matsui teaches iron electrolysis using an iron anode and a carbon cathode and generate oxygen and water but fails to teach hydrogen peroxide or hypochlorite being generated at the carbon cathode. Park teaches that during electrolysis with a carbon cathode, oxygen/water present will produce hydrogen peroxide at the cathode ([0012] and [0040]-[0042]). As such, one skilled in the art would expect hydrogen peroxide to be generated at the carbon cathode even if not explicitly stated (see also Wunsche et al. US 2004/0031761 [0018] discussing special steps need to be taken if hydrogen peroxide generation at a carbon cathode is not desired thereby supporting assertion that hydrogen peroxide would be generated at the carbon cathode when oxygen is present during electrolysis).
It is noted that hydrogen peroxide being present during green rust formation would inherently reduce the energy required to generate the green rust. 
Regarding claim 13, Matsui teaches a method for generating green rust by iron electrolysis comprising using an iron anode and a carbon cathode thereby causing a galvanic reaction (current between the anode and cathode) ([0016]-[0020]).
Matsui teaches that a galvanic reaction occurs between the iron anode and carbon cathode and such a galvanic reaction would include passing a current between the anode and cathode.
Matsui teaches iron electrolysis using an iron anode and a carbon cathode and generate oxygen and water but fails to teach hydrogen peroxide or hypochlorite being generated at the carbon cathode. Park teaches that during electrolysis with a carbon cathode, oxygen/water present will produce hydrogen peroxide at the cathode ([0012] and [0040]-[0042]). As such, one skilled in the art would expect hydrogen peroxide to be generated at the carbon cathode even if not explicitly stated (see also Wunsche et al. US 2004/0031761 [0018] discussing special steps need to be taken if hydrogen peroxide generation at a carbon cathode is not desired thereby supporting assertion that hydrogen peroxide would be generated at the carbon cathode when oxygen is present during electrolysis).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (JP 6347886 in IDS with translation) in view of Burba et al. (US 2011/0303871).
Regarding claim 10, Matsui teaches that filtering is used to separate the solid green rust from the liquid in order to concentrate the green rust. Matsui fails to teach hydrocyclone being used to concentrate/separate the green rust from the liquid. Burba teaches that in separating solids from liquids, hydrocyclones and filters are common equivalent means. Since Burba teaches the equivalency of hydrocyclones and filters for the purpose of separating solids from liquids, one skilled in the art would have found it  . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (JP 6347886 in IDS with translation) in view of Rey (US 2003/0132166).
Regarding claim 12, Matsui teaches that the solids produced from the green rust reaction with the selenium, arsenic, or nitrite/nitrate species is settled out ([0029]), but fails to teach a modified anionic starch being used as a flocculant. Rey teaches that flocculants, such as anionic starches, are used in order to aid in settling out the solid precipitate contaminants (abstract, claims 11 and 16). As such, one skilled in the art would have found it obvious to provide an anionic starch as a flocculant in order to aid in the coagulation and settling of the precipitated solid contaminants. It is noted that while Rey does not explicitly state modified anionic starches, one skilled in the art would have found that anionic starches in Rey would include both modified and unmodified anionic starches. 
Allowable Subject Matter
Claim 3-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777